Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 1 of 18 Page ID #:201

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                          July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                            Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                 N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         N/A                                                        N/A
 Proceedings:            ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                         MOTION TO DISMISS [17]

I.      Introduction

        Before the Court is a motion to dismiss the complaint under Rules 12(b)(1) and 12(b)(6) filed by
Defendants Warner Music Group Corp., Warner Records, Inc., and Rhino Entertainment Company.
For the reasons stated below, the motion is GRANTED IN PART and DENIED IN PART.

II.     Background

           a. Relevant Statutory and Regulatory Provisions

        Section 203 of the Copyright Act of 1976 permits authors to terminate grants of copyrighted
works. The right of termination was “designed to ‘safeguard [] authors against unremunerative
transfers ... needed because of the unequal bargaining position of authors, resulting in part from the
impossibility of determining a work’s value until it has been exploited.” Ray Charles Found. v.
Robinson, 795 F.3d 1105, 1112 (9th Cir. 2015) (quoting H.R. Rep. No. 94-1476, at 124 (1976)).

        “Effective termination causes ‘all rights ... that were covered by the terminated grants [t]o revert




                                                                                                   :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                      Page 1 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 2 of 18 Page ID #:202

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                            Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




to the author, authors, and other persons owning termination interests....” Id. at 1113 (quoting 17
U.S.C. § 203(b)). Several procedural and substantive requirements must be met for an author to
recapture previously granted copyright interests. Section 203 describes these requirements for grants
executed on or after January 1, 1978. 17 U.S.C. § 203(a).

        Under section 203(a), “[i]n the case of any work other than a work made for hire, the ... grant ...
of any right under a copyright, executed by the author on or after January 1, 1978 ... is subject to
termination under [specified] conditions.” 17 U.S.C. § 203(a).

        First, under section 203(a)(3), “[if] the grant covers the right of publication of the work ...
[t]ermination of the grant may be effected at any time during a period of five years ... begin[ning] at the
end of thirty-five years from the date of publication of the work under the grant or at the end of forty
years from the date of execution of the grant, whichever term ends earlier.”

        Second, and crucial for this case, under section 203(a)(4), “[t]he termination shall be effected by
serving an advance notice in writing.” “The notice shall state the effective date of the termination,
which shall fall within the five-year period [under section 203(a)(3)], and the notice shall be served not
less than two or more than ten years before that date.” 17 U.S.C. § 203(a)(4)(A) (emphasis added).

        The statute contemplates that further details about the “form, content, and manner of service” of
the termination notice will be “prescribe[d] by regulation” of the Register of Copyrights. Id. §
203(a)(4)(B). One such regulation addresses harmless errors in notices of termination.

        The harmless error regulation provides that “[h]armless errors in a notice ... shall not render the
notice invalid. For purposes of this paragraph, an error is ‘harmless’ if it does not materially affect the
adequacy of the information required to serve the purposes of 17 U.S.C. 203 [or other termination
provisions].” 37 C.F.R. § 201.10(e).




                                                                                                :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 3 of 18 Page ID #:203

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                          Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




           b. Factual Background

                   i. Works under 1985 Agreement

        Plaintiff Dwight Yoakam is a successful country music singer and songwriter. Plaintiff entered
into a recording agreement with Warner Bros. Records, Inc. on November 22, 1985 (“1985
Agreement”). The 1985 Agreement granted Plaintiff’s copyright interests in numerous sound
recordings and music videos to Warner Bros.

        Pursuant to the 1985 Agreement, Warner released, and in some cases re-released, several of
Plaintiff’s works in the ensuing months. On January 31, 1986, Warner, through its label Reprise
Records, released two singles, “Honky Tonk Man” and “Miner’s Prayer” (“Singles”). On March 12,
Reprise released a full-length album, Guitars, Cadillacs, Etc., Etc. (“Guitars, Cadillacs”). And on
March 3, Reprise released a music video for “Honky Tonk Man.”

                  ii. Attempt to Terminate Copyright Grants

        On February 5, 2019, Plaintiff’s counsel served termination notices on Warner Bros. Records.
For all listed works, the termination notices gave effective termination dates exactly thirty-five years
from the date of publication, which is the first date on which termination could be effected under section
203(a)(3). An image of the key page of the termination notice is reproduced below.




                                                                                              :
                                                           Initials of Preparer
                                                                                  PMC

                                         CIVIL MINUTES - GENERAL                                  Page 3 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 4 of 18 Page ID #:204

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                             Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




FAC, Ex. 1, at 7.

         Plaintiff’s use of the earliest eligible date for the Singles was a problem. The notice was not
served until February 5, 2019, but the earliest eligible date for the Singles – and the effective date listed
in the notice – was January 31, 2021. The cover letter for the termination notice reflected the actual
date of service, February 5, 2019, but the effective date of termination for the Singles was not updated.
Id. at 1. On the face of the termination notice, the service date fell five days short of the two-year
minimum notice period under section 203(a)(4)(A).

        Plaintiff alleges that the listed effective termination date for the Singles of January 31, 2019 was
an “inconsequential and harmless scrivener’s error.” FAC ¶ 19. He alleges that the intended effective
termination date was February 5, 2021, five days later, id. ¶ 88, which would be exactly two years from
the date of service and well within the five-year termination window.




                                                                                                  :
                                                             Initials of Preparer
                                                                                    PMC

                                           CIVIL MINUTES - GENERAL                                    Page 4 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 5 of 18 Page ID #:205

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                            Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




       Based on this five-day discrepancy, Defendants refuse to acknowledge that Plaintiff validly
terminated the copyright grant for the Singles.

        Defendants represented that they temporarily agreed to take down the sound recordings pending
resolution of the dispute. However, Plaintiff alleges that the sound recording for “Honky Tonk Man”
was still available for streaming on Spotify after the alleged effective date.

                  iii. Subsequent Works

         The next effective termination date in the notice of termination was March 3, 2021, which was
thirty-five years from the date of publication of Guitars, Cadillacs as well as the “Honky Tonk Man”
music video. Because March 3, 2021 was more than two years after the date of service of the notice of
termination on February 5, 2019, the termination of Guitars, Cadillacs and the “Honky Tonk Man”
music video is not subject to the same arguments as the Singles.

        After the March 3, 2021 effective termination date passed for Guitars, Cadillacs and the “Honky
Tonk Man” music video, Plaintiff found that Defendants continued to make those works available.
Plaintiff alleges that recordings from Guitars, Cadillacs were available through online streaming
services YouTube and Napster. Likewise, Plaintiff alleges that the “Honky Tonk Man” music video
was available on YouTube.

        The February 5, 2019 notice of termination also sought termination of grants as to numerous
other works. The listed effective termination dates for those other works fall as late as March 23, 2028.
Plaintiff also served a second notice of termination on March 26, 2021 for additional works with
effective termination dates as late as November 3, 2030.

                  iv. Plaintiff’s Claims and Relief Sought

       Plaintiff seeks a declaration that the termination notices are effective, and brings claims for
copyright infringement and, in the alternative, conversion.




                                                                                                :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                   Page 5 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 6 of 18 Page ID #:206

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                              Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




III.    Discussion

           a. Legal Standard

        A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the plaintiff’s complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678. A complaint that offers mere “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action will not do.” Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969
(9th Cir. 2009) (citing Iqbal, 556 U.S. at 678).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all factual allegations in the
complaint and draw all reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v.
United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal
conclusions can provide the complaint’s framework, they must be supported by factual allegations.
When there are well-pleaded factual allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

        In addition to their Rule 12(b)(6) motion, Defendants raise an argument under Rule 12(b)(1) that
the case is not ripe as to works with future effective termination dates. “Because standing and ripeness
pertain to federal courts’ subject matter jurisdiction, they are properly raised in a Rule 12(b)(1) motion
to dismiss.” Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010) (citations
omitted).




                                                                                                  :
                                                              Initials of Preparer
                                                                                     PMC

                                           CIVIL MINUTES - GENERAL                                    Page 6 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 7 of 18 Page ID #:207

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                           Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




           b. Application

                   i. Copyright Infringement Claim

        “Plaintiffs must satisfy two requirements to present a prima facie case of direct infringement: (1)
they must show ownership of the allegedly infringed material and (2) they must demonstrate that the
alleged infringers violate at least one exclusive right granted to copyright holders under 17 U.S.C. §
106.” A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004 (9th Cir. 2001). Defendants argue that
Plaintiff fails to state a claim for copyright infringement because he does not plausibly allege ownership
of the copyrights in the Singles. Dkt. 17, at 4-10.

        As explained above, the basis for Defendant’s argument is that Plaintiff’s termination notice fails
to comply with the two-year notice requirement under 17 U.S.C. § 203(a)(4)(A). The parties agree that
the service date was less than two years before the printed effective termination date for the Singles.
The parties disagree, however, whether this fact invalidates Plaintiff’s attempted termination.

       Plaintiff argues that his termination was valid under the harmless error doctrine in 37 C.F.R. §
201.10(e). That provision states as follows:

               “Harmless errors in a notice, statement of service, or indexing information provided
               electronically or in a cover sheet shall not render the notice invalid. For purposes of this
               paragraph, an error is ‘harmless’ if it does not materially affect the adequacy of the
               information required to serve the purposes of 17 U.S.C. 203....”

        Defendants essentially argue that the harmless error rule cannot be invoked to cure an error in the
effective date of termination listed in an author’s notice of termination. The Court disagrees. As
explained in detail below, the error alleged by Plaintiff plausibly falls within the ambit of the harmless
error regulation, and excusing Plaintiff’s error in this case is consistent with the statutory termination
requirements in section 203.




                                                                                               :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                  Page 7 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 8 of 18 Page ID #:208

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                            Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




                    A. The Harmless Error Regulation Can Apply to Effective Termination Dates

        Defendants’ main contention is that the harmless error regulation cannot correct errors with an
effective date of termination. Considering the language of the harmless error regulation, however, it is
clear that, at least in some cases, the harmless error regulation can encompass errors in communicating
an effective date of termination.

       The harmless error regulation is limited to “harmless errors in a notice.” 37 C.F.R. § 201.10(e)
(emphasis added). That language distinguishes errors in a notice, i.e., the document communicating to
the grantee an intent to terminate, from errors in complying with the statutory requirements for
termination. See Nimmer on Copyright § 11.06 (“Because the harmless error doctrine applies only to
information regarding the adequacy of notice, it cannot be invoked to excuse timing errors.”).

       While some errors in the effective termination date are inexcusable mistakes of timing, others
can surely count as errors in a notice.

         A few examples help to illustrate this distinction. Suppose in this case that the effective date
listed in the notice was nonsensical under the circumstances, e.g., “February 5, 3021.” In that case,
there would be no concern that the effective termination date intended by the author was in fact
February 5, 2021, and that this date complied with statutory requirements, including the two-year
minimum notice period. The only issue would be that something went awry when the notice was
prepared, and the notice failed to clearly communicate the intended effective date.

        These examples are distinct from cases where the effective date chosen by an author is
inconsistent with the two-year service requirement of section 203. For example, suppose the notice
listed “February 5, 2021.” Then suppose the notice of termination was not served until February 5,
2020. In that case, the error would not be in a notice; rather, the alleged error would be that the author
only gave one year of notice, a full year short of section 203’s two-year minimum notice period. Even
if an author plausibly alleged error in serving the notice too late, the harmless error doctrine would not
allow the author to argue that his termination was effective as of February 5, 2021 – section 203’s two-
year notice requirement would not have been satisfied until February 5, 2022 at the earliest.




                                                                                                :
                                                             Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 8 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 9 of 18 Page ID #:209

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                          Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




       When a plaintiff plausibly alleges error in a notice, the regulation contemplates a case-specific
inquiry into whether the notice provided was nevertheless adequate “to serve the purposes” of the
termination provision. 37 C.F.R. § 201.10(e). “[B]y the regulation’s own formulation, an error’s
materiality,’ and hence its ‘harmlessness,’ was to be viewed through the prism of the information needed
to adequately advance the purpose sought by the statutory termination provisions themselves.” Siegel
v. Warner Bros. Entm’t Inc., 690 F. Supp. 2d 1048 (C.D. Cal. 2009).

        Defendants have offered no reason why, as a general matter, a plaintiff could never show that an
error in communicating an effective date of termination in a notice did “not materially affect the
adequacy of the information required to serve the purposes of 17 U.S.C. 203.” 37 C.F.R. § 201.10(e).
Surely, some errors in an effective date of termination could produce so much ambiguity and confusion
that a copyright grantee simply cannot ascertain when a grant terminates, and the error may then be
material and therefore incurable. At least in the case of a simple typographical error, like the “February
5, 3021” example, however, a grantee would surely know exactly what effective date was meant.

        While not binding, the Court finds persuasive the only case to have addressed this question. In
Johansen v. Sony Music Entm’t Inc., 2020 WL 1529442 (S.D. N.Y. 2020), a musician served a
termination notice on July 15, 2015 with an effective termination date for one work of June 16, 2017,
one month short of the two-year minimum notice period. Id. at *2. The notice and effective dates for
all other works in the notice were separated by exactly two years. Id. at *5. Given that the error was
isolated to one work, the Court concluded that the plaintiff had plausibly alleged a “scrivener’s error”
that could be excused by the harmless error rule. Id.

        Other cases applying the harmless error doctrine make clear that the doctrine can apply to other
defects relating to important termination requirements. See, e.g. Waite v. UMG Recordings, Inc., 450 F.
Supp. 3d 430, 440 (S.D.N.Y. 2020) (applying harmless error doctrine to omitted dates of grant of
execution and incorrect dates for relevant agreements); Mtume v. Sony Music Entm’t, 408 F. Supp. 3d
471, 476 (S.D.N.Y. 2019) (applying harmless error doctrine to incorrect dates of execution); Stillwater
Ltd. v. Basilotta, 2017 WL 2906056, at *4 (C.D. Cal. 2017) (applying harmless error doctrine to
allegedly inaccurate publication date); Siegel v. Warner Bros. Entm’t Inc., 658 F. Supp. 2d 1036, 1091




                                                                                              :
                                                           Initials of Preparer
                                                                                  PMC

                                         CIVIL MINUTES - GENERAL                                  Page 9 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 10 of 18 Page ID #:210

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                           Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




(C.D. Cal. 2009), rev’d on other grounds, 504 F. App’x 586 (9th Cir. 2013) (applying harmless error
rule to failure to include particular works in long list of works subject to termination). This Court has
not identified any case finding that an error in a notice is exempt from the harmless error regulation.

        While the harmless error doctrine has a broad scope, that does not mean it will forgive every
error in a notice or render section 203’s notice requirements a nullity. A case-by-case inquiry must be
conducted to determine whether a particular error in a notice is in fact harmless as defined in 37 C.F.R. §
201.10(e). See Siegel, 658 F. Supp. 2d at 1093 (describing harmless error role as a “fact-intensive
inquiry”).

       Defendants cite three non-binding authorities for the proposition that an error in the effective
termination date in a notice cannot be harmless. However, none of these authorities address a situation
where an author alleges that the notice failed to accurately communicate the intended effective date.

        First, Defendants cite Nimmer on Copyright, which states as follows:

               Because the harmless error doctrine applies only to information regarding the adequacy
               of notice, it cannot be invoked to excuse timing errors, whereby termination is noticed for
               a date outside the proper five-year window, or service is effectuated more than ten years
               or less than two years before the date specified in the termination notice. In principle,
               even a variance of one day will doom an attempt at termination as untimely, by analogy
               to strict application of governing statutes of limitation.

               Nimmer on Copyright § 11.06

        This passage addresses the Copyright Act’s rigidity with respect to “timing errors” rather than
errors in “information regarding the adequacy of notice.” As to the two-year minimum notice period,
the passage considers a case where “service is effectuated more than ten years or less than two years
before the date specified in the termination notice.” It does not consider the entirely different
circumstance presented by this case and discussed above – namely, an error in preparing the notice to
communicate the effective date intended by an author.




                                                                                               :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                  Page 10 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 11 of 18 Page ID #:211

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                           Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




        Second, Defendants cite to the following language from Siegel v. Warner Bros. Entm’t Inc.:

               “Once a termination effective date is chosen and listed in the notice, the five-year time
               window is an unbendable rule with an inescapable effect, not subject to harmless error
               analysis.”

               542 F. Supp. 2d 1098, 1121-22 (C.D. Cal. 2008), rev’d on other grounds, 504 F. App’x
               586 (9th Cir. 2013).

        The context of this quote, however, makes clear that the statement applied to an error in timing
and not an error in communicating the effective date. Siegel involved an effort by heirs of a co-creator
of the Superman character to terminate copyright grants for hundreds of Superman comics, and the long-
running saga addressed numerous issues relating to copyright termination. The discussion cited by
Defendants was limited to early Superman promotional announcements. Id. at 1118-22.

        The heirs served seven separate termination notices all with the same effective date. Id. at 1114.
The notices were pursuant to section 304(c), which provides a similar right of termination to section
203(a) for works that precede 1978, with a similar five-year termination window. See 17 U.S.C. §
304(c). These promotional announcements were published long enough before the effective date
chosen in the notices that the effective date fell outside the works’ five-year termination window. Id. at
1118. The effective date in the notices was communicated as intended, but the error was in “failing to
structure the termination notices so as to sweep the announcements within its reach.” Id. at 1121-22.
This was an error in timing, and not in communicating the intended effective date within the notice.

        The third authority cited by Defendants is a Register of Copyrights publication addressing
ambiguities in whether the termination provisions in section 304 or section 203 apply. Final Rule, Gap
in Termination Provisions, 76 FR 32316 (2011). Defendants cite the Register’s comment that, “if the
wrong date [of execution] is recited in the notice and a court subsequently determines that the actual
date of execution was at a time that places the effective date of termination or the date of service of the
notice of termination outside of the statutory windows, the harmless error doctrine will be of no




                                                                                               :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                  Page 11 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 12 of 18 Page ID #:212

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                             Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




assistance.” Id. at 32319. This passage addresses a situation where a work is ineligible for termination
because the five-year termination window or two-year service period were not satisfied given the actual
date of execution. It does not address errors in communicating information within the notice where the
actual date of service complies with the two-year requirement and falls within the five-year window.

       In short, none of Defendants’ cited authorities undermine the Court’s conclusion that the
harmless error regulation can apply to errors in the effective date of termination within a notice.

        Defendants’ final argument is equally unpersuasive. Defendants argue that the harmless error
regulation would be invalid to the extent it can cure an error in an effective termination date because it
would be inconsistent with the statute. Dkt. 17, at 7-8. The Court sees no inconsistency.

        Section 203(a)(4)(A) states that “[t]he notice shall state the effective date of the termination.”
The harmless error regulation is entirely consistent with this requirement. As applied to effective
termination dates, the harmless error regulation simply provides detail about how to determine what
effective date a notice states. Cases may arise where mistakes and ambiguities make unclear what
effective date is actually stated in the notice. Once the proper effective date is determined, the
regulation instructs that the error be excused and the notice be read as stating the effective date that the
author intended to convey. See Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 165 (2007)
(“The power of an administrative agency to administer a congressionally created program necessarily
requires the formulation of policy and the making of rules to fill any gap left, implicitly or explicitly, by
Congress.” (quoting Chevron, U.S.A., Inc. v. Nat’l Res. Def. Council, 467 U.S. 837, 843 (1984))
(cleaned up)).

        In light of the foregoing, the Court concludes that, as a general matter, the harmless error
regulation may excuse an error in communicating the effective date in a notice of termination.

                               B.      The FAC Plausibly Alleges a Harmless Error Occurred

        Turning to the facts of this case, the Court concludes that Plaintiff adequately pleads ownership
of the copyrights in the Singles based on the harmless error regulation.




                                                                                                 :
                                                             Initials of Preparer
                                                                                    PMC

                                           CIVIL MINUTES - GENERAL                                   Page 12 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 13 of 18 Page ID #:213

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                            Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




        First, Plaintiff plausibly alleges that the January 31, 2021 effective termination date was an error
in the notice. FAC ¶ 19. Each of the effective termination dates in the notice was exactly 35 years
after the date of publication, the earliest possible date. It is plausible that, when Plaintiff decided to
serve the notice on February 5, 2019, Plaintiff intended that the termination for the Singles would be
effective exactly two years later, on the earliest possible date of February 5, 2021. It is plausible that
his counsel simply failed to update the effective date in the notice. See Johansen, 2020 WL 1529442, at
*5; see also Siegel v. Warner Bros. Entm’t Inc., 658 F. Supp. 2d at 1095 (applying harmless error rule
where notice indicated “plaintiffs’ intent to terminate the copyrights in all the Superman works”).

        Second, Plaintiff also plausibly alleges that this error was harmless. An error is harmless if it
“does not materially affect the adequacy of the information required to serve the purposes of 17 U.S.C.
203.” 37 C.F.R. § 201.10(e). Courts have adopted a permissive approach in resolving motions to
dismiss turning on a plaintiff’s invocation of the harmless error rule. See Waite, 450 F. Supp. 3d at 440
(“[V]iewing the facts in the light most favorable to plaintiffs, it is plausible that defendant can
reasonably identify the grants and works plaintiffs seek to terminate.”); Mtume, 408 F. Supp. 3d at 477
(“At this stage of the litigation and considering all facts in the light most favorable to [Plaintiff], the
Court finds it plausible that [Defendant] was on notice as to which recordings were included in the
Termination Notice.”); Stillwater Ltd., 2017 WL 2906056, at *4 (denying motion to dismiss where
“factual issue[s]” precluded an ultimate determination on the adequacy of the publication date in the
notice). The harmless error regulation’s standard – whether the error “materially affects the adequacy
of the information” – calls for the kind of case-specific determination that is poorly suited to resolution
on a motion to dismiss. See Siegel, 690 F. Supp. 2d at 1052 (“[A] general harmless error rule,
unadorned, anticipates and invites disputes as to its application to arise and be resolved by the courts.”).

        Drawing all reasonable inferences in Plaintiff’s favor on a motion to dismiss, the FAC plausibly
alleges that the erroneous effective date did not materially affect the adequacy of the information
required to serve the purposes of 17 U.S.C. § 203. One purpose of the termination provision in section
203 is to give a grantee “reasonable notice of what rights of theirs are being affected through the
exercise of the author’s (or heirs’) termination right.” Siegel, 690 F. Supp. 2d at 1056. The two-year
minimum notice provision gives grantees “a reasonable chance to identify the grant and work at stake,”




                                                                                                :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                   Page 13 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 14 of 18 Page ID #:214

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
                                                                                                July 12, 2021
Case No.      2:21-cv-01165-SVW-MAA                                                    Date


              Dwight Yoakam v. Warner Music Group Corp. et al.
Title




which “must be balanced against ensuring ... the opportunity for authors or their heirs to actually share
in the new right....” Id. Given the intent of the notice to terminate grants on the earliest possible date,
it is plausible that a discrepancy of five days in the notice of termination still left Defendants a
reasonable opportunity to discern Plaintiff’s intended effective date and to manage their affairs in
anticipation of Plaintiff recapturing his rights two years later – on February 5, 2021.

        The Court notes that its conclusion is restricted to the plausibility of Plaintiff’s harmless error
allegation. The Court expresses no opinion about whether the error was in fact harmless in this case,
which can only be determined in the context of a fuller record at summary judgment or trial.

        While plausibility is a low bar, the harmless error doctrine will not allow every termination case
to proceed beyond the pleading stage. As explained above, alleging harmless error will be of no benefit
to a plaintiff who cannot allege compliance with section 203’s timing requirements. Nor will it benefit
a plaintiff whose alleged error so obviously prejudiced a grantee that it could not plausibly count as
harmless under 37 C.F.R. § 201.10(e).

                                                    ***

        Because Plaintiff has plausibly alleged that the listed effective date of January 31, 2021 was a
harmless error, Plaintiff also plausibly alleges that the February 5, 2021 notice of termination was valid
as to the Singles. Applying the harmless error rule, Plaintiff’s notice complies with the statutory
requirements. The February 5, 2021 effective date was exactly two years from service of the notice of
termination and thus in compliance with section 203(a)(4)(A). This effective date is also within the
five-year termination window under section 203(a)(3). Accordingly, Plaintiff has alleged that he
validly terminated the grant of the Singles, and recaptured the copyright, effective February 5, 2021.

       Therefore, Plaintiff plausibly alleges ownership of the copyrights in the Singles, and Defendants’
motion to dismiss the copyright infringement claim must be denied. 1
1
 The Court notes that Plaintiff alleges infringement of sound recordings from Guitars, Cadillacs and the “Honky Tonk Man”
music video. The Court finds Plaintiff’s allegations plausibly state a claim for copyright infringement as to these works.




                                                                                                            :
                                                                    Initials of Preparer
                                                                                             PMC

                                               CIVIL MINUTES - GENERAL                                          Page 14 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 15 of 18 Page ID #:215

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                            Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




                               C.      Conversion

        “Section 301 of the [Copyright Act] seeks ‘to preempt and abolish any rights under the common
law or statutes of a State that are equivalent to copyright and that extend to works,’ so long as the rights
fall ‘within the scope of the Federal copyright law.’” Maloney v. T3Media, Inc., 853 F.3d 1004, 1010
(9th Cir. 2017) (citing H.R. Rep. No. 94–1476, at 130 (1976)).

        In the Ninth Circuit, courts use a two-part test to determine whether a particular claim is
preempted by the Copyright Act. First, courts determine whether the subject matter of the claim falls
within the subject matter of copyright as described in 17 U.S.C. §§ 102 and 103. Id. Assuming it
does, the second step is to determine whether the rights asserted under state law are equivalent to the
rights contained in 17 U.S.C. § 106. Id.

        Under the first step, “[t]he ‘subject matter of copyright’ embodies ‘original works of authorship
fixed in any tangible medium of expression ... from which they can be perceived, reproduced, or
otherwise communicated, either directly or with the aid of a machine or device.’” Id. (quoting 17
U.S.C. § 102(a)). “[A] work is ‘fixed’ in a tangible medium of expression when its embodiment in a
copy ... is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise
communicated for a period of time of more than transitory duration.” Id. (quoting 17 U.S.C. § 101).

        Both musical works and sound recordings are works of authorship under the Copyright Act. 17
U.S.C. § 102(a)(2), (7). The subject matter of Plaintiff’s conversion claim is Defendants’ continued
“interfer[ence] with [Plaintiff’s] possession and enforcement of copyrights in the Singles.” FAC ¶ 130.
Because the subject matter of the conversion claim is the Singles, which are sound recordings covered
by the Copyright Act, the subject matter of the conversion claim overlaps with the subject matter of
copyright. The first step of the preemption test is thus satisfied.

       Under the second step, “[t]o survive preemption, the state cause of action must protect rights
which are qualitatively different from the copyright rights. The state claim must have an extra element
which changes the nature of the action.” Maloney, 853 F.3d at 1019 (citation omitted).




                                                                                                 :
                                                             Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 15 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 16 of 18 Page ID #:216

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     July 12, 2021
Case No.     2:21-cv-01165-SVW-MAA                                           Date


             Dwight Yoakam v. Warner Music Group Corp. et al.
Title




       Conversion claims will often fall outside the scope of preemption because conversion requires
proof of “wrongful possession or disposition of a particular piece of property.” Patanik v. Hearst
Corp., 2015 WL 12746704, at *8 (C.D. Cal. 2015); see, e.g., Ashkayan v. X17, Inc., 2017 WL 8181026,
at *3-*4 (C.D. Cal. 2017) (conversion claim for return of photographs not preempted by Copyright Act).
However, “it is generally held that an action for conversion will lie only for the wrongful possession of
the tangible embodiment of a work, whereas a copyright action must be brought for wrongful use of the
intangible artistic property contained therein.” Nimmer on Copyright § 1.15[I][1]; see also BlueGem
Security, Inc. v. Trend Micro Inc., 2009 WL 10672402, at *3 (C.D. Cal. 2009) (collecting cases).

        Plaintiff makes numerous conclusory allegations to the effect that Defendants are wrongfully
possessing Plaintiff’s property. See, e.g., FAC ¶ 130 (“Defendants have intentionally and substantially
interfered with Mr. Yoakam’s possession and enforcement of copyrights in the Singles.”); ¶ 132
(“Defendants have prevented Mr. Yoakam from accessing and exploiting his exclusive copyrights.”).
However, when these conclusory allegations are set aside, any distinction between the rights asserted
under Plaintiff’s conversion claim from the rights protected by copyright quickly collapses. The
gravamen of Plaintiff’s complaint is that Defendants are interfering with Plaintiff’s rights in property
because they are refusing to acknowledge the termination of his copyright grant. There is no tangible
property Plaintiff asks Defendants to return – Plaintiff is complaining about Defendant’s continued use,
and interference with Plaintiff’s exclusive use, of the Singles. As presently alleged, Plaintiff’s
conversion claim thus asserts rights that are protected by copyright, and the second step of the
preemption test is satisfied.

       Because both steps of the test are satisfied, the Court concludes that Plaintiff’s conversion claim
is preempted by the Copyright Act.

                              D.      Ripeness as to Later Works

        “The ripeness doctrine ‘is peculiarly a question of timing’ ... designed ‘to separate matters that
are premature for review because the injury is speculative and may never occur from those cases that are
appropriate for federal court action.’” Wolfson v. Brammer, 616 F.3d 1045, 1057 (9th Cir. 2010)
(citations omitted). The ripeness inquiry is similar to the “injury in fact” analysis for Article III




                                                                                               :
                                                            Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                  Page 16 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 17 of 18 Page ID #:217

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
                                                                                                July 12, 2021
Case No.       2:21-cv-01165-SVW-MAA                                                    Date


               Dwight Yoakam v. Warner Music Group Corp. et al.
Title




standing, asking “whether the issues presented are ‘definite and concrete, not hypothetical or abstract.’”
Id. at 1058 (quoting Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138-39 (9th Cir.
2000) (en banc)). Courts ask “whether the plaintiffs face ‘a realistic danger of sustaining a direct injury
... or whether the alleged injury is too ‘imaginary’ or ‘speculative’ to support jurisdiction.” Thomas,
220 F.3d at 1139 (citations omitted).

        The Court finds that Plaintiffs’ request for declaratory relief is not ripe as to works with an
effective termination date beginning in 2022. While an injury has allegedly already occurred with
respect to works with effective termination dates in 2021, because Defendants have allegedly infringed,
taken down, or refused to acknowledge Plaintiff’s recaptured interest, Plaintiff has no comparable
allegations as to works with future effective termination dates.

        Plaintiff’s allegations as to works with future effective termination dates only amount to
speculation about a possible future injury. Nothing in the pleadings suggests that Defendants will
infringe on those works or refuse to acknowledge the validity of Plaintiff’s termination as to those
works. The legal issues raised by the Singles are distinct because the listed effective termination dates
fell under two years from the service date of the notice, and no similar argument can be raised as to
works with termination dates between 2022 and November 3, 2030. 2

       Because it remains speculative that any dispute will arise regarding works with future effective
termination dates, the request for declaratory relief is dismissed as unripe with respect to those works.

                                  E.       WMGC’s Liability

        Finally, Defendants move to dismiss Plaintiff’s claims against Defendant Warner Music Group
Corp. (“WMGC”). The only allegations specifically concerning WMGC is that it shares an office with
the other Defendants, that it owns and controls the other Defendants, and that an employee of Defendant
Rhino Entertainment Company was acting at WMGC’s direction in correspondence with Plaintiff’s
2
  Many of these works were created under a different agreement from the Singles and Guitars, Cadillacs, which may raise
distinct issues. See Declaration of Melissa Battino, Dkt. 17-1 ¶¶ 2-4




                                                                                                            :
                                                                    Initials of Preparer
                                                                                             PMC

                                               CIVIL MINUTES - GENERAL                                          Page 17 of 18
Case 2:21-cv-01165-SVW-MAA Document 23 Filed 07/12/21 Page 18 of 18 Page ID #:218

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                        July 12, 2021
Case No.        2:21-cv-01165-SVW-MAA                                                          Date


                Dwight Yoakam v. Warner Music Group Corp. et al.
Title




counsel concerning the termination notice. FAC ¶¶ 31, 40-41.

       Defendants argue that these allegations are insufficient to subject WMGC to liability. Dkt. 17,
at 20-21. The Court agrees.

         Because “[e]ach defendant is entitled to know what he or she did that is asserted to be wrongful
... [a] complaint based on a theory of collective responsibility must be dismissed.” Bank of America,
N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013). “A defendant’s ownership interest in a separate
corporate entity cannot, on its own, establish liability for the separate entity’s infringement.”
Unicolors, Inc. v. H&M Hennes & Mauritz L.P., 2018 WL 10307045, at *8 (C.D. Cal. 2018) (citing
Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 519-20 (9th Cir. 1985)), rev’d on
other grounds, 959 F.3d 1194 (9th Cir. 2020). Discounting the conclusory allegations about control,
Plaintiff’s allegations against WMGC amount to no more than a claim for infringement based solely on
ownership. Consequently, Plaintiff fails to state a claim for infringement as to WMGC. 3

IV.      Conclusion

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART Defendant’s
motion to dismiss. The Court GRANTS Plaintiff leave to amend the conversion claim or the
allegations as to WMGC. Any amended complaint should be filed within 14 days of this order.

         IT IS SO ORDERED.




3
  Plaintiff argues that he plausibly pleads alter ego liability based on Defendants’ common office and Defendant Rhino
Entertainment Company’s response to an inquiry initially sent to WMGC. Dkt. 20, at 23-25. To survive a motion to
dismiss based on alter ego liability, a plaintiff must “allege specific facts supporting both of the elements of alter ego
liability”: (1) such unity of interest and ownership that separate personalities no longer exist, and (2) an inequitable result
from recognizing the corporate form. See Gerritsen v. Warner Bros. Entm’t Inc., 116 F. Supp. 3d 1104, 1136 (C.D. Cal.
2015). Plaintiff’s threadbare allegations fall far short.




                                                                                                                     :
                                                                         Initials of Preparer
                                                                                                    PMC

                                                   CIVIL MINUTES - GENERAL                                               Page 18 of 18
